Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 08/26/2022 has been entered. Claims 1, 3-9, 11, and 12 have been amended. Claims 13 and 14 are newly added. Applicant’s amendments to the claims have overcome the objections raised in the non-final Office action mailed on 03/29/2022. 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection below has been updated in view of applicant’s amendments to the claims. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20190038222A1 to Krimon et al. (hereinafter “Krimon”) in view of US4842607A to Repperger et al. (hereinafter “Repperger”) and WO2019046180A1 to Moaddeb et al. (hereinafter “Moaddeb”).
Regarding claim 1, Krimon discloses a wearable device for mitigating a movement disorder of a subject, the device comprising (Fig. 1 solution 110; Abstract “the disclosed subject matter is an assistance system with a wearable assistive device”): 
	a. a set of body part sensors, configured to be attached to a body part of the subject, to provide a set of sensor outputs set related to involuntary movement of the body part attributable to the movement disorder (Fig. 5 sensors in the apparatus 511; paragraph 0043 discloses there is an array of sensors in the smart glove device to determine a user’s real-time motion in space; Fig. 1 glove 127 secures the device to the body; Examiner notes the tracking of involuntary movement would naturally be indicative of the movement disorder); 
	b. a processing unit operationally coupled to the set of body part sensors (Krimon at Fig. 5 intended motion inferencer 531, motion modulation engine 545 are taken together to be the “processing unit”; Paragraphs 0044 & 0045 disclose that information from sensors in the device 511 are provided to an object and gesture recognition component 523 and that information is transferred to the intended motion inference 531.); 
	wherein the processing unit is further configured, as part of a feedback loop including the body part sensors, the vibration motors, and the body part, to adjust parameters of the vibrational stimulation to the proprioceptive nerves of the body part, based on the quantified frequencies and amplitudes, in a manner to reduce symptoms of the movement disorder as measured by the set of body part sensors (Krimon at Fig. 5 actuators 546, intended motion inference 531, motion modulation engine 545, actuator control manager 546; Fig. 6 block 635 shows the inference engine learns through a feedback loop; Paragraph 0060 discloses the IMI 531 and MME 545 work together to make the network of actuators execute a particular motion; Paragraph 0072 discloses machine operation is done to mitigate effects of neuro-muscular ailments.; Examiner notes that the processor as augmented by Moaddeb (see below) would be receiving real time information to make decisions, and keep its predictive functionality; Examiner further notes that Krimon’s reactive mode 413 compensates for both intended and unintended motion in real time, meaning Krimon’s processor not only can function predicitively, but also in response to the user’s real time movements). 
	Krimon does not disclose a set of vibration motors configured to be attached to the body part of the subject operationally coupled to the processing unit to provide a set of vibrational outputs to provide vibrational stimulation to proprioceptive nerves of the body part. However, Moaddeb teaches a wearable tremor reduction system which has vibration motors attached to a user and stimulates proprioceptive nerves of the user’s body part (Fig. 8 vibration elements 136, 138; See Fig. 8 wearable tremor control system 100 contains vibration elements 136, 138 which is worn on the user’s wrist; Paragraph 0038; Paragraph 0047 discloses controller 192 is coupled to sensing elements which control vibration of the vibration elements; Examiner notes that the proprioceptive nerves are stimulated via mechanical vibrations applied to the skin of the user; See Paragraph 0040 for further discussion of nerve stimulation via vibration).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify mechanical transducers of Krimon to be vibrational motors which reactively regulate tremors, as taught by Moaddeb, in order to provide to stimulate nerves in the arm (Paragraph 0040). 
	Krimon does not explicitly disclose wherein the sensors and processing unit is responsive to frequencies and amplitudes of involuntary movements attributable to a movement disorder. However, Repperger teaches a stabilization apparatus which uses sensors and a processor that measures frequency and amplitude of tremors associated with Parkinson’s Disease (Fig. 1 acceleration sensor 124, microprocessor 128; Col. 2 lines 55-57 & Col. 3 lines 1-6 disclose the accelerometer detects tremor movement represented as arrow 102 (Examiner takes sensing of X, Y, and Z axis movement of a hand to be amplitude of a tremor) and corrects the tremors with an opposing force; Col. 4 lines 65-68 disclose the microprocessor reads the frequency of the tremor).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Krimon to further include processing frequencies and amplitudes of involuntary movements associated with a movement disorder, as taught by Repperger, as an alternative way to provide movement stabilization for a human subject having Parkinson’s Disease (Abstract).  
Regarding claim 2, Krimon in view of Repperger and Moaddeb disclose the wearable device of claim 1, and Krimon further discloses wherein the movement disorder has symptoms are selected from the group consisting of tremor, rigidity, bradykinesia, compulsion to move, and combinations thereof (Fig. 5 motion detector 521, objects gesture recognition 523, user monitoring and reporting (UMR) 551;
Paragraph 0065 discloses the UMR can be enhanced by adding objective assessment such as Unified
Parkinson Disease Rating Scale (UPDRS). The symptoms consisting of tremor, rigidity, bradykinesia, and
compulsion to move are all encompassed in the UPDRS, thus these symptoms and combinations thereof
are able to be detected by the device).
Regarding claim 3, Krimon in view of Repperger and Moaddeb discloses the wearable device of claim 1, and Krimon further discloses wherein the processing unit is further configured to detect a freezing gait of a patient with Parkinson's Disease (Fig. 5 motion detector 521, objects gesture recognition 523, UMR 551; Paragraph 0065 discloses the UMR can be enhanced by adding objective assessment such as Unified Parkinson Disease Rating Scale. The freezing gait assessment is encompassed in the UPDRS.).
Regarding claim 4, Krimon in view of Repperger and Moaddeb discloses the wearable device of claim 3, and Krimon further discloses wherein the processing unit is further configured to control the set of vibration motors so as to relieve the freezing gait of a patient with Parkinson's Disease (Krimon at Fig. 5 IMI 531, MME 545, ACM 546, motion & movements 547; Paragraph 0075 discloses motion may be modulated in block 823 to provide assistive strength for intended motion and can provide reactive
motion assistance to alleviate symptoms. Freezing gait is defined as an inability to move the limbs
forward despite the intention to move. Thus the processor in Krimon is configured to relieve the
freezing gait (intention to move) of a patient.).
Regarding claim 5, Krimon in view of Repperger and Moaddeb disclose the wearable device of claim 1, and Moaddeb further discloses wherein the attachment system includes a wristband, a set of mechanical transducers are distributed throughout the circumference of the wristband (See Fig. 8 wearable tremor control system 100 contains vibration elements 136, 138 which is worn on the user’s wrist via band 104; Krimon already has transducers throughout the circumference of the wrist (Fig. 3 actuators 301)).
Regarding claim 6, Krimon in view of Repperger and Moaddeb discloses the wearable device of claim 1, and Moaddeb further discloses wherein the device is operated by a button on a face of the device, the button is configured on the face to allow for ease of use by a patient whose fine motor control is affected by a neurological movement disorder (Fig. 16 user interface 101, first control 111, first button 113, second button 115; Paragraph 0047 discloses the buttons are used to control the vibrations).  
Regarding claim 7, Krimon in view of Repperger and Moaddeb discloses the wearable device of claim 1, and Krimon further discloses wherein the device is configured to be fully autonomous, using passive movement disorder sensing to initiate active operation (Fig. 4 predictive mode 415; Paragraph 0040 “In a predictive mode 415 (e.g., autonomous mode), the assistive device may initiate motion predictively (e.g., before the user signals a motion via their muscles) based on situational context, or when the user begins a motion in a situation.)
Regarding claim 11, Krimon in view of Repperger and Moaddeb discloses the wearable device of claim 1, and Krimon further discloses wherein the processing unit is further configured to control the vibration motors, without requiring control inputs from external control units (Fig. 4 predictive mode 415; Fig. 5 external sensor devices 515; Paragraph 0040 “In a predictive mode 415 (e.g., autonomous mode), the assistive device may initiate motion predictively (e.g., before the user signals a motion via their muscles) based on situational context, or when the user begins a motion in a situation.”; Paragraph 0043).
Regarding claim 12, Krimon in view of Repperger and Moaddeb discloses the wearable device of claim 1, and Krimon further discloses wherein the processing unit is further configured to collect and store data (Fig. 5 IMI 531, functional object profiles (FOP) 534 the IMI collects data (i.e. from sensors in the apparatus 511 and external sensors 515) and the FOP stores data (See Paragraph 0071).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger and Moaddeb as applied to claim 1 above, and further in view of US20180070840A1 to Cronin et al. (hereinafter “Cronin”).
Regarding claim 8, Krimon in view of Repperger and Moaddeb disclose the wearable device of claim 1, but do not disclose wherein the device further comprises a battery that can be coupled to a magnetically aligned charging cable for charging the device. However, Cronin teaches a wearable device that has a battery which is magnetically coupled to a charging cable (Fig. 2 battery 255, charger 200, port 285; Paragraph 0063).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filing date of the claimed invention to modify the device of Krimon in view of Repperger to further include a battery that can be coupled to a magnetically aligned charging cable, as taught by Cronin, in order to supply power to the device during the day while the user is wearing it (Fig. 2 battery 255, charger 200, port 285; Paragraph 0004).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger and Moaddeb as applied to claim 5 above, and further in view of US20180192946A1 to Adachi et al. (hereinafter “Adachi”).
Regarding claim 9, Krimon in view of Repperger and Moaddeb disclose the wearable device of claim 5, but does not disclose wherein the wristband is configured with a hook-and-loop fastener. However, Adachi teaches device worn on the wrist that uses a wristband that further includes a hook-and-loop fastener (Fig. 1 inner layer 20a; Paragraph 0094).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Krimon in view of Repperger and Ziv-Av to further include a wristband with a hook-and-loop fastener, as taught by Adachi, in order to provide a way to attach the wristband to the user (Adachi at Fig. 1 inner layer 20a; Paragraphs 0094 and 0098).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger and Moaddeb as applied to claim 1 above, and further in view of US20190298605A1 to Rabolt et al. (hereinafter “Rabolt”).
Regarding claim 13, Krimon in view of Repperger and Moaddeb disclose the wearable device of claim 1, but do not disclose wherein the vibration motors are selected from the group consisting of voice coil vibration motors, rotating eccentric mass vibration motors, and combinations thereof. However,  Rabolt teaches a wearable device for tremor mitigation which uses an eccentric rotating mass vibration motor (Paragraph 0028).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration of Krimon in view of Moaddeb to be an eccentric mass vibration motor, as taught by Rabolt, to provide suitable vibrations for the user (Paragraph 0028). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krimon in view of Repperger and Moaddeb as applied to claim 1 above, and further in view of US20160313174A1 to Lightstone (hereinafter “Lightstone”).
Regarding claim 14, Krimon in view of Repperger and Moaddeb disclose the wearable device of claim 1, but do not disclose wherein the processing unit is configured to adjust parameters of the vibrational stimulation by means of sensor-based optimization selected from the group consisting of model free reinforcement learning, genetic algorithms, Q-learning, and combinations thereof. However, Lightstone teaches a method of physiological data collection which uses a genetic algorithm to optimize parameters for the user (Paragraph 0084 discloses the genetic algorithm is used to accurately measure weight applied by the user on insoles while walking). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Krimon to use a genetic algorithm, as taught by Lightstone, in order to provide multiple measurements which converge to an accurate set of data measurements (Paragraph 0084). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20180064344-A1 to Nguyen; US-20120172682-A1 to Linderman; US-20140074179-A1 to Heldman; US-20080053253-A1 to Moore; and US-20180035943-A1 to Shemesh.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781